885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard O'Neal DOUGLAS, Plaintiff-Appellant,v.PERRY POINT VETERANS ADMINISTRATION HOSPITAL, 1977 Doctors,1976 Doctors, Walter Reed Doctors, D.C., 1978Doctors, 1979 Doctors, Defendants-Appellees.
No. 89-6641.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1989.Decided Sept. 15, 1989.

Leonard O'Neal Douglas, appellant pro se.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Leonard O'Neal Douglas noted this appeal outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1) for cases to which the United States or a federal agency or officer is a party.  He also failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.